Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 3/15/2021 has been entered.
Claims 1, 3-9, 11-13, and 15-23 are allowed.
Claims 2, 10, and 14 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney James Bender on May 5, 2021.
The application has been amended as in the amended claim set below:


1.	(Currently Amended)	A method comprising:
maintaining, by a Diameter Routing Agent (DRA), an availability status for a plurality of Policy and Charging Rules Functions (PCRFs);
PCRF of the plurality of PCRFs is serving the UE session;
determining that the first PCRF serving the UE session is unavailable; and
re-establishing the UE session at a second PCRF of the plurality of PCRFs that is available, wherein the re-establishing is performed without terminating the UE session, comprising:
transmitting from the DRA to a Packet Data Network (PDN) Gateway (PGW) a request comprising a first session identifier identifying a first session between the UE and the first PCRF; 
receiving at the DRA a response from the PGW comprising a second session identifier identifying a second session between the UE and the second PCRF, wherein the first session identifier is different than the second session identifier; and
transmitting to the second PCRF a message comprising the second session identifier. 

2.	(Cancelled).

3.	(Original)	The method of Claim 1, wherein the request is at least one of:
an initial Credit-Control-Request (CCR-I) message received by the DRA via a Gx interface;
an update Credit-Control-Request (CCR-U) message received by the DRA via a Gx interface;
an initial Credit-Control-Request (CCR-I) message received by the DRA via an Sd interface; 
an Authorization-and-Authentication-Request (AAR) message received by the DRA via an Rx interface; and
a TDF-Session-Request (TSR) message received by the DRA via an Sd interface.


determining a respective availability status for each respective PCRF of the plurality of PCRFs based on a determination that the first PCRF serving the UE session is unavailable; and
selecting the second PCRF to serve the UE session based, at least in part, on the respective availability status of the second PCRF indicating that it is available.

5. 	(Currently Amended)	The method of Claim 1, wherein the request comprises a Gx Re-Authorization-Request (RAR) message and the PGW serves the UE session.

6.	(Previously Presented)	The method of Claim 5, wherein the message comprising the second session identifier comprises an initial Credit-Control-Request (CCR-I) message.

7.	(Currently Amended)	The method of Claim 1, wherein the request is a TDF-Session-Request (TSR) message received by the DRA from 

8.	(Currently Amended)	The method of Claim 7, further comprising:
causing packets for the UE session to be buffered at the PGW until an indication is received at the PGW indicating that the PGW is to forward the packets to the second PCRF. 

9.	(Currently Amended)	One or more non-transitory tangible media encoding logic that includes instructions for execution by a processor, wherein the execution causes the processor to perform operations comprising:
Policy and Charging Rules Functions (PCRFs);
receiving a request associated with a user equipment (UE) session, wherein a first PCRF of the plurality of PCRFs is serving the UE session;
determining that the first PCRF serving the UE session is unavailable; and
re-establishing the UE session at a second PCRF of the plurality of PCRFs that is available, wherein the re-establishing is performed without terminating the UE session, comprising:
transmitting from the DRA to a Packet Data Network (PDN) Gateway (PGW) a request comprising a first session identifier identifying a first session between the UE and the first PCRF; 
receiving at the DRA a response from the PGW comprising a second session identifier identifying a second session between the UE and the second PCRF, wherein the first session identifier is different than the second session identifier; and
transmitting to the second PCRF a message comprising the second session identifier. 

10.	(Cancelled).

11.	(Original)	The media of Claim 9, wherein the request is at least one of:
an initial Credit-Control-Request (CCR-I) message received by the DRA via a Gx interface;
an update Credit-Control-Request (CCR-U) message received by the DRA via a Gx interface;
an initial Credit-Control-Request (CCR-I) message received by the DRA via an Sd interface; 
an Authorization-and-Authentication-Request (AAR) message received by the DRA via an Rx interface; and
a TDF-Session-Request (TSR) message received by the DRA via an Sd interface.

12.	(Currently Amended)	The media of Claim 9, wherein the determining further comprise:
determining a respective availability status for each respective PCRF of the plurality of PCRFs based on a determination that the first PCRF serving the UE session is unavailable; and
selecting the second PCRF to serve the UE session based, at least in part, on the respective availability status of the second PCRF indicating that it is available.

13. 	(Currently Amended)	The media of Claim 9, wherein the request comprises a Gx Re-Authorization-Request (RAR) message, the PGW serves the UE session, and the message comprising the second session identifier comprises an initial Credit-Control-Request (CCR-I) message.

14.	(Cancelled).

15.	(Currently Amended)	The media of Claim 9, wherein the request is a TDF-Session-Request (TSR) message received by the DRA from a 

16.	(Currently Amended)	The media of Claim 15, wherein the execution causes the processor to perform further operations comprising:
causing packets for the UE session to be buffered at the PGW until an indication is received at the PGW indicating that the PGW is to forward the packets to the second PCRF.

17.	(Currently Amended)	A Diameter Routing Agent comprising:
at least one memory element for storing data; and

maintaining, by the DRA, an availability status for a plurality of Policy and Charging Rules Functions (PCRFs);
receiving a request associated with a user equipment (UE) session, wherein a first PCRF of the plurality of PCRFs is serving the UE session;
determining that the first PCRF serving the UE session is unavailable; and
re-establishing the UE session at a second PCRF of the plurality of PCRFs that is available, wherein the re-establishing is performed without terminating the UE session, comprising:
transmitting from the DRA to a Packet Data Network (PDN) Gateway (PGW) a request comprising a first session identifier identifying a first session between the UE and the first PCRF; 
receiving at the DRA a response from the PGW comprising a second session identifier identifying a second session between the UE and the second PCRF, wherein the first session identifier is different than the second session identifier; and
transmitting to the second PCRF a message comprising the second session identifier. 

18.	(Original)	The Diameter Routing Agent of Claim 17, wherein the request is at least one of:
an initial Credit-Control-Request (CCR-I) message received by the DRA via a Gx interface;
an update Credit-Control-Request (CCR-U) message received by the DRA via a Gx interface;
an initial Credit-Control-Request (CCR-I) message received by the DRA via an Sd interface; 

a TDF-Session-Request (TSR) message received by the DRA via an Sd interface.

19.	(Currently Amended)	The Diameter Routing Agent of Claim 17, wherein the determining further comprises:
determining a respective availability status for each respective PCRF of the plurality of PCRFs based on a determination that the first PCRF serving the UE session is unavailable; and
selecting the second PCRF to serve the UE session based, at least in part, on the respective availability status of the second PCRF indicating that it is available.

20. 	(Currently Amended)	The Diameter Routing Agent of Claim 17, wherein the request comprises a Gx Re-Authorization-Request (RAR) message and the PGW serves the UE session.

21.	(Currently Amended)	The method of claim 1, 

22.	(New)	The media of claim 9, wherein the PGW is configured to generate the second session identifier in response to receiving the request from the DRA.

23.	(New)	The Diameter Routing Agent of Claim 17, wherein the PGW is configured to generate the second session identifier in response to receiving the request from the DRA.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Prior art was found for the independent claims as follows:
Renzullo (US 2017/0111279)
For the independent claims, Renzullo teaches the limitations of the independent claims, but does not teach the Diameter Routing Agent (DRA) sending a new session request including a current session identifier to the Packet Data Network (PDN) Gateway (PGW), where the PGW responds to the DRA with a new session identifier for a new session with a new Policy and Charging Rules Functions (PCRF) upon a failure of the original PCRF.     Renzullo and other references teach a UE sending a connection request to a PGW, but do not specifically teach a DRA sending a new session (connection) request to a PGW upon failure of a PCRF.   
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        

/WALLI Z BUTT/Examiner, Art Unit 2412